Citation Nr: 1422591	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  09-17 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial compensable evaluation for the service-connected lumbar spine disability prior to April 12, 2013.

2.  Entitlement to an evaluation in excess of 20 percent for the service-connected lumbar spine disability, beginning on April 12, 2013.

3.  Entitlement to an effective date earlier than April 12, 2013 for the assignment of separate 20 percent ratings for the service-connected low back disability on the basis of radiculopathy of each lower extremity. 


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission



ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1998 to June 2001 and from February 2007 to May 2008.  He had unverified periods of service from April 2010 to August 2010 and from June 2011 to September 2011.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the RO that granted service connection and assigned a noncompensable rating for the low back disability.

The Board remanded the case in April 2013 for additional development of the record.

In a May 2013 rating decision, the Appeals Management Center (AMC) increased the rating for the service-connected lumbar spine disability to 10 percent, effective on April 12, 2013.

This increase during the appeal did not constitute a full grant of the benefit sought.  Therefore, the Veteran's claim for an increased evaluation for the lumbar spine disability remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

In the May 2013 rating decision, the AMC assigned separate ratings of 20 percent for the service-connected low back disability on the basis of right and left lower extremity radiculopathy beginning on April 12, 2013.

In a statement received in May 2013, the Veteran expressed disagreement with the effective dates assigned for the service-connected low back disability that would include the radiculopathy of each lower extremity.  However, the AOJ has not provided the Veteran with a responsive Supplemental Statement of the Case.  

Accordingly, these matters are before the Board for the purpose of appellate review.  

A review of the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system does reveal relevant documents to include the February 2014 VA examination report and VA treatment records. 

The  issue of a total rating based of Individual unemployability (TDIU) by reason of service-connected disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction and refers the matter to the AOJ for appropriate action.  

The issues of an increased rating in excess of 20 percent for the service-connected lumbar spine disability and an effective date earlier than April 12, 2013 for the assignment of increased compensation for the service-connected low back disability to include the radiculopathy of each lower extremity are being remanded to the AOJ.


FINDING OF FACT

Prior to April 12, 2013, the service-connected low back disability picture is shown to have been manifested by a functional loss due to pain that more nearly resembled that of limitation of thoracolumbar flexion to less than 60 degrees.


CONCLUSION OF LAW

The criteria for the assignment of an initial evaluation of 20 percent for the service-connected low back disability for the period prior to April 12, 2013 have been met.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.71a including Diagnostic Code 5239 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

To the extent that the action taken hereinbelow is favorable to the Veteran, further discussion of VCAA is not required at this time.  


Law and Regulation

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

However, where, as here, the question for consideration is a higher initial rating since the grant of service connection, evaluation of the medical evidence since the grant of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required. Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent evaluation will be assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  

A 20 percent rating is assignable for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  

A 40 percent rating is assignable where forward flexion of the thoracolumbar spine is 30 degrees or less, or there is favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent rating is assignable for unfavorable ankylosis of the entire thoracolumbar spine.  

A 100 percent rating is assignable for unfavorable ankylosis of the entire spine.  

These criteria are applied with and without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

Under the rating schedule, forward flexion to 90 degrees, and extension, lateral flexion, and rotation to 30 degrees, each, are considered normal range of motion of the thoracolumbar spine.  38 C.F.R. § 4.71a, General Rating Formula, Note 2, and Plate V.

Under Note (1) of the General Rating Formula, VA must consider whether combining ratings for orthopedic and neurological manifestations would result in a higher rating.

Under the Formula for Rating Intervertebral Disc Syndrome (IVDS) on the Basis of Incapacitating Episodes, ratings are assigned based on the quantity and duration of incapacitating episodes over a prior 12-month period.  

There is no evidence of record indicating the Veteran has ever had an incapacitating episode as defined by VA due to his low back disability.  Therefore, the Formula for Rating Intervertebral Disc Syndrome does not apply.

The Board notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  

The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  38 C.F.R. § 4.59.


Analysis

The RO granted service connection for the lumbar spine disability in a September 2008 rating decision.  At that time a no percent rating was assigned, effective on May 6, 2008, under 38 C.F.R. § 4.71a, DC 5239.  In May 2013,the AMC increased the evaluation to 10 percent, effective April 12, 2013.  

A March 2008 magnetic resonance image (MRI) study conducted at MRI Diagnostic Center showed a mild spondylolisthesis with a partially degenerated laterally herniated disc.

The VA treatment records include various complaints of low back pain.  Throughout the appeal period, the Veteran received treatment for his service-connected low back pain.

The Veteran underwent a VA examination in June 2008.  He reported pain and flare-ups with radiation of pain and tightness.  He denied having any bladder or bowel complaints.  He denied using assistive devices to ambulate.

On examination, the Veteran demonstrated the following range of motion for the thoracolumbar spine: forward flexion to 90 degrees, extension to 30 degrees, left and right lateral flexion to 30 degrees, left and right lateral rotation to 30 degrees.  The examiner noted that there was no pain on motion.

There was no objective evidence of painful motion, spasm, weakness, or tenderness.  There was no pain or limitation with repeat use.

The Veteran underwent VA examination in August 2008.  He reported pain and flare-ups with radiation of pain and tightness.  He denied a history of bowel or bladder complaints or use of any assistive device.  

On examination, the Veteran demonstrated the following range of motion for the thoracolumbar spine: forward flexion to 90 degrees, extension to 30 degrees, left and right lateral flexion to 30 degrees, left and right lateral rotation to 30 degrees.  The examiner noted that there was no pain on motion.

The Veteran was afforded an April 2013 VA examination.  He reported flare-ups brought on by prolonged sitting and movement.

On examination, the Veteran demonstrated the following range of motion findings for the thoracolumbar spine: forward flexion to 90 degrees with pain at 85 degrees; extension to 20 degrees with pain at 15 degrees; right lateral flexion to 20 degrees with pain at 15 degrees; left lateral flexion to 15 degrees with pain at 10 degrees; and lateral rotation to 30 degrees each way with no objective evidence of painful motion.  

After repetitive motion testing, there was additional limitation in range of motion measurements.  However, the Veteran had functional loss manifested by less movement than normal, excess fatigability, incoordination, pain on movement, and interference with sitting, standing, and/ or weight-bearing.

The Veteran was noted to have pain and muscle spasm.  The examiner noted mild levoscoliosis of the thoracic spine due to chronic muscle spasm.  The Veteran had guarding and/or muscle spasm present, but it did not result in abnormal gait or spinal contour.

The Veteran reported having periodic numbness and tingling in his legs since 2010.  All nerve conduction studies were within normal limits.  Sensory examination revealed decreased sensation to light touch in each leg, ankle, foot and toes.  Straight leg raising tests were positive.  The examiner noted moderate signs of radiculopathy involved with the sciatic nerve.  The examiner stated that there was no electrodiagnostic evidence for lumbosacral radiculopathy in the lower extremities.

Thus, for this period, the Veteran is shown to have experienced an added functional loss that suggests increased impairment.  On this record, the Board finds that an increased rating of 20 percent for the service-connected low back disability for the period of the appeal prior to April 13, 2013, is warranted.

During this period, the service-connected low back disability picture is shown to have been manifested muscle spasm and functional loss due to pain during flare ups that more nearly approximated that of forward flexion of the thoracolumbar spine limited to less than 60 degrees, but greater than 30 degrees.

The Board finds in this regard that DeLuca factors are present and support the assignment of a higher rating for this initial period of the appeal.  Hence, an increased rating of 20 percent is warranted.  See 38 C.F.R. § 4.7.


Extraschedular Considerations

The Board has considered whether referral for an extraschedular rating is appropriate under the provisions of 38 C.F.R. § 3.321(b)(1).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.

Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.

If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extraschedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

As previously discussed, the manifestations of the service-connected low back disability in this case are reasonably contemplated by the schedular criteria set forth in the General Rating Formula for Diseases and Injuries of the Spine.

The Veteran's reports of pain, flare-ups, limitation of motion, and muscle spasm are contemplated by the scheduler rating and the separate ratings for bilateral lower extremity radiculopathy.  No examiner has identified an exceptional or exceptional disability picture with symptoms not represented in the rating schedule.

Accordingly, the Board finds that a referral for extraschedular consideration is not in order.


ORDER

An increased evaluation of 20 percent for the period of the appeal prior to April 12, 2013, for the service-connected low back disability is granted, subject to the regulations controlling disbursement of VA monetary benefits.


REMAND

The Veteran was afforded a VA examination for his lumbar spine disability in February 2014.  Unfortunately, the Board finds that the examination report is inadequate for rating purposes because the examiner failed to address pertinent disability factors, such as the Veteran's lay reports as to the extent of functional impairment.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

To ensure that VA has met its duty to assist, the Board finds that an additional VA medical examination is necessary to obtain current findings that accurately detail the current nature and severity the service-connected disability for compensation purposes.  38 C.F.R. § 3.159(c)(4) (2013).

The Veteran indicated during his most recent VA examination that he had an appointment with the pain clinic in March 2014.  These records have not been associated with the claims folder.

On remand, the RO should ensure that all available VA and non-VA treatment records are obtained.  See 38 U.S.C.A. § 5103A(a)-(c); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

In May 2013, the Veteran expressed disagreement with the effective dates assigned for the service-connected low back disability that would include the radiculopathy of each lower extremity.  An effective date of April 12, 2013 had been assigned.

A responsive Supplemental Statement of the Case (SSOC), addressing the Veteran's claim for effective dates earlier than April 12, 2013, has not yet been issued.  A remand is therefore necessary.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to contact the Veteran in order to have him provide the names and addresses of any and all health care providers who have provided treatment for service-connected low back disability since April 2013.  

After acquiring this information and obtaining any necessary authorization, the RO should obtain copies of any outstanding records VA and non-VA and associate them with the claims file.  

The Veteran must also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the RO.  

2.  The RO should then have the Veteran scheduled for a VA spine examination to determine the current severity of the service-connected lumbar spine disability.  The claims file should be made available to the examiner for review, and all indicated testing should be performed.  The examiner should elicit from the Veteran and record a complete medical history and identify detailed clinical findings to permit the evaluation in terms of the applicable rating criteria.  

The examiner should perform full range of motion studies and testing on repetitive use and comment on the functional limitations of the service-connected disability caused by pain, flare-ups of pain, weakness, fatigability, and incoordination.  To the extent practical, any additional functional limitation should be expressed as limitation of motion.  

The examiner should specifically state if ankylosis and muscle spasm are present.  

The examiner should provide an opinion concerning the impact of the lumbar spine disability on the Veteran's ability to work.

A complete rationale should be provided for any opinion expressed.

3.  The RO then should take all indicated action in order to furnish the Veteran with a fully responsive SOC pertaining to the issue of an effective date earlier that April 12, 2013, for the assignment of increased compensation for the service-connected low back disability to include the separate ratings assigned for the radiculopathy of each lower extremity.  

Only if the Veteran files a timely Substantive Appeal should this matter be returned to the Board for further appellate review.  

4.  After completing any indicated development, the RO should readjudicate the other claims actually remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition. The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


